DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending and examined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7, 8, 10, 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170031366 A1 (“Shamlian”).

As per Claim 1, Shamlian discloses a method for detecting a drop along a traveled path, comprising:

receiving data from a second sensor mounted on the robotic device, the data comprising a second distance measurement from the second sensor to a second region, the second region being different from the first region (see ¶ 5—“second emitter…second threshold distance”); 
computing difference between the first distance measurement and the second distance measurement if value of the second distance measurement is different from value of the first distance measurement, the difference computed corresponds to a magnitude of the drop (see ¶ 87—“ Using two emitters 522a, 522b having respective emissions 523a, 523b that intersect the receiver field of view at different distances, ensures a valid, true positive sensor reading of a flooring surface 10 present within the threshold drop distance Ds”); and 
actuating the robotic device to reroute the traveled path by the robotic device if the magnitude of the drop is equivalent to or exceeds a drop parameter (see ¶ 45—“The robot 100 may respond to events (e.g., obstacles, cliffs 12, walls) detected by the bumper 130 by controlling the wheel modules 120a, 120b to maneuver the robot 100 in response to the event (e.g., away from an obstacle)”).

As per Claim 3, Shamlian further discloses adjusting the magnitude of the drop if there is a calibration error in one or more of the first and second sensors (see ¶ 70—“calibration process…threshold drop distance”).

Claim 4, Shamlian further discloses detecting sidewall thresholds prior to computing the difference between the first and second distance measurements, wherein the sidewall thresholds corresponds to detecting a first wall and a second wall by one or more of the first and second sensors, the first and second walls being separated by a distance (see ¶ 67—“ the differential distance measuring class type of sensor 520 of FIGS. 8A-8D may be used to range a distance d to an obstacle 9, such as a wall”).

As per Claim 7, Shamlian further discloses wherein the magnitude of the drop is computed irrespective of an angle of the robotic device with respect to the first and second walls (see ¶ 67—“a relative angle θ.sub.i of the receivers 524a, 524b with respect to the emitter 522 is kept the same to make the proximity sensor 520b more robust on floor surfaces 10 with strong specular reflections (i.e. θ.sub.1=θ.sub.2)”).

As per Claim 8, Shamlian further discloses a non-transitory computer readable medium, comprising: 
a plurality of instructions stored thereon, the plurality of instructions configurable to be executed by a controller such that upon execution the controller being configurable to, 
receive data from a first sensor mounted on a robotic device, the data comprising a first distance measurement from the first sensor to a first region (see ¶ 5—“first emitter…first threshold distance”); 
receive data from a second sensor mounted on the robotic device, the data comprising a second distance measurement from the second sensor to a second region, 
compute difference between the first distance measurement and the second distance measurement if value of the second distance measurement is different from value of the first distance measurement, the difference computed corresponds to a magnitude of the drop (see ¶ 87—“ Using two emitters 522a, 522b having respective emissions 523a, 523b that intersect the receiver field of view at different distances, ensures a valid, true positive sensor reading of a flooring surface 10 present within the threshold drop distance Ds”); and 
actuate the robotic device to reroute the traveled path by the robotic device if the magnitude of the drop is equivalent to or exceeds a drop parameter (see ¶ 45—“The robot 100 may respond to events (e.g., obstacles, cliffs 12, walls) detected by the bumper 130 by controlling the wheel modules 120a, 120b to maneuver the robot 100 in response to the event (e.g., away from an obstacle)”).

As per Claim 10, Shamlian further discloses wherein the controller is further configurable to, adjust the magnitude of the drop if there is a calibration error in one or more of the first and second sensors (see ¶ 70—“calibration process…threshold drop distance”).

As per Claim 11, Shamlian further discloses wherein the controller is further configurable to, detecting sidewall thresholds prior to computing the difference between the first and second distance measurements, wherein the sidewall thresholds corresponds to detecting a first wall and a second wall by one or more of the first and second sensors, the first and second 

As per Claim 14, Shamlian further discloses wherein the magnitude of the drop is computed irrespective of an angle of the robotic device with respect to the first and second walls (see ¶ 67—“a relative angle θ.sub.i of the receivers 524a, 524b with respect to the emitter 522 is kept the same to make the proximity sensor 520b more robust on floor surfaces 10 with strong specular reflections (i.e. θ.sub.1=θ.sub.2)”).

As per Claim 15, Shamlian discloses a system for detecting a drop along a traveled path, comprising: 
a memory comprising computer readable instructions stored thereon (see ¶ 47—“memory”); and 
at least one controller configurable to execute the computer readable instructions to, 
receive data from a first sensor mounted on a robotic device, the data comprising a first distance measurement from the first sensor to a first region (see ¶ 5—“first emitter…first threshold distance”); 
receive data from a second sensor mounted on the robotic device, the data comprising a second distance measurement from the second sensor to a second region, the second region being different from the first region (see ¶ 5—“second emitter…second threshold distance”); 
compute difference between the first distance measurement and the second distance measurement if value of the second distance measurement is different from 
actuate the robotic device to reroute the traveled path by the robotic device if the magnitude of the drop is equivalent to or exceeds a drop parameter (see ¶ 45—“The robot 100 may respond to events (e.g., obstacles, cliffs 12, walls) detected by the bumper 130 by controlling the wheel modules 120a, 120b to maneuver the robot 100 in response to the event (e.g., away from an obstacle)”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shamlian in view of US 20180178706 A1 (“Takahata”).

As per Claim 2, Takahata teaches additional limitations not expressly disclosed by  Shamlian, including namely wherein the drop parameter corresponds to a mean value of height between the first region and the second region, the first region is stationary and the second region is in motion away from the first region (see ¶ 104—“landing platform…treads”; Fig. 9).  

As per Claim 9, Takahata teaches additional limitations not expressly disclosed by Shamlian, including namely wherein the drop parameter corresponds to a mean value of height between the first region and the second region, the first region is stationary and the second region is in motion away from the first region (see ¶ 104—“landing platform…treads”; Fig. 9).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shamlian to include the limitations as taught by Takahata to detect the presence of an escalator (see Takahata: ¶ 102).

Allowable Subject Matter
Claims 5, 6, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915. The examiner can normally be reached 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Basil T. Jos/Primary Examiner, Art Unit 3664